Case 2:19-cv-02141-PKH Document 40                   Filed 10/06/20 Page 1 of 5 PageID #: 207




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA                                                                     PLAINTIFF

v.                                    No. 2:19-CV-02141

DUSTIN ZACHARY JORDAN, et al.                                                      DEFENDANTS

                                    OPINION AND ORDER

       Before the Court is Separate Defendant Crystal Titterington’s motion for summary

judgment (Doc. 36), statement of facts (Doc. 37), and brief in support (Doc. 38). Separate

Defendant the Estate of Kathy Jordan filed a response (Doc. 39) in support of Ms. Titterington’s

motion. Separate Defendant Dustin Zachary Jordan has neither appeared nor responded, and in

light of the evidence on the record, no appearance or response is expected. For the reasons set

forth below, the motion will be GRANTED.

       Spouses Kathy and Michael Jordan were killed on October 8, 2018. On October 9, 2018,

the Jordans’ son, Separate Defendant Dustin Zachary Jordan, was charged with two counts of first-

degree murder under Ark. Code Ann. § 5-10-102(a)(2) for the Jordans’ deaths. On August 17,

2020, the Circuit Court of Franklin County, Arkansas entered a judgment of acquittal against

Defendant Dustin Jordan. The judgment states in part:

       That the defendant did commit the offenses of MURDER I (ACA 5-10-
       102(a)(2)[)], a Class Y Felony, 2 COUNTS. That this offense did involve a
       substantial risk of bodily injury to other persons. That the Defendant remains
       affected by mental disease or defect. That pursuant to ACA 5-2-314, Defendant is
       committed to the custody of the Director of the Department of Human Services for
       further examination by a psychiatrist or licensed psychologist. . . . This Court finds
       that the Defendant committed the offenses with which he is charged . . . .




                                                 1
Case 2:19-cv-02141-PKH Document 40                   Filed 10/06/20 Page 2 of 5 PageID #: 208




(Doc. 36-5, pp. 1-2). Although the Circuit Court found that Defendant Dustin Jordan committed

the unlawful killing of his parents, he was acquitted on the basis of mental disease or defect and

committed for treatment and evaluation. (Doc. 36-5, p. 2).

         Plaintiff The Prudential Insurance Company of America (“Prudential”) issued a group life

insurance policy number G-52986 to Kathy Jordan’s employer, Bank of the Ozarks. While living,

Kathy Jordan held life insurance coverage under this policy. In November of 2017, Kathy Jordan

designated Michael Jordan as the primary beneficiary to the life insurance policy and her children

Dustin Jordan and Crystal Titterington as equal, co-contingent beneficiaries. Upon Kathy Jordan’s

death, $88,000 became due to the beneficiaries. The insurance policy also contained the following

clause

         If you and a Beneficiary die in the same event and it cannot be determined who
         died first, the insurance will be payable as if that Beneficiary died before you.

(Doc. 1-2). Kathy and Michael Jordan died in the same homicide event, and it is unknown who

died first. Under the terms of the policy, the $88,000 in death benefits became payable to Dustin

Jordan and Crystal Titterington. Prudential distributed half of the death benefits in the amount of

$44,409.56 to Crystal Titterington in January 2019. The remaining half of the death benefits

remain unpaid to any beneficiary.

         On November 19, 2019, Prudential filed a complaint in interpleader in this Court seeking

(1) appointment of a representative of the Estate of Kathy Jordan; (2) litigation between defendants

regarding the claims they have for the remaining death benefits; (3) either a settlement between

the defendants or determination by the Court of to whom the remaining death benefits should be

paid; (4) an order permitting Prudential to deposit the remaining death benefits into the Court; (5)

an order discharging Prudential from any and all liability regarding the remaining death benefits;

(6) an order enjoining Defendants from prosecuting any action affecting the remaining death

                                                 2
Case 2:19-cv-02141-PKH Document 40                   Filed 10/06/20 Page 3 of 5 PageID #: 209




benefits; (7) an order awarding attorneys’ fees and costs to Prudential; and (8) an order awarding

Prudential any other relief the Court deems just and proper. (Doc. 2, pp. 6–7). The Court

subsequently granted Prudential and Separate Defendant Crystal Titterington’s joint motion to

appoint a representative of the Estate of Kathy Jordan. Prudential served all parties that may claim

an interest in the proceeds, and those parties have either appeared or failed to respond. The Court

granted Prudential’s motion (Doc. 4) to deposit the remaining death benefits pursuant to 28 U.S.C.

§ 1335(a)(2) and the funds were deposited on April 9, 2020. Though the docket does not presently

reflect Prudential’s dismissal from this action, by operation of the Court’s order (Doc. 34),

Prudential was dismissed from this action with prejudice upon deposit of the funds.

       Separate Defendant Crystal Titterington’s motion for summary judgment argues the

remaining death benefits that otherwise would be payable to Defendant Dustin Jordan should

instead be paid to the Estate of Kathy Jordan because Defendant Dustin Jordan cannot receive

those benefits under Arkansas law. In Arkansas, “[i]nsurance and annuity proceeds payable to a

slayer as the beneficiary or assignee of a policy or certificate of insurance or an annuity contract

on the life of the decedent, or in any other manner payable to the slayer by virtue of the slayer

having survived the decedent, shall be paid to the decedent’s estate.” Ark. Code Ann. § 18-4-205.

       “Slayer” means an individual who is:

       (A) Convicted by a court of competent jurisdiction of or pleads guilty or nolo
       contendere to the unlawful killing of the decedent; [or]

       (B) Found by a preponderance of the evidence in a civil action to have unlawfully
       killed the decedent or procured the killing of the decedent, including an individual
       who has been:

           (i) acquitted by reason of insanity, mental defect or disease, or any other mental
           incapacity concerning a criminal charge of the unlawful killing of the decedent;
           or




                                                 3
Case 2:19-cv-02141-PKH Document 40                    Filed 10/06/20 Page 4 of 5 PageID #: 210




           (ii) Found to lack the capacity to understand or effectively assist in a criminal
           proceeding against himself or herself for the unlawful killing of the decedent.

Ark. Code Ann. § 18-4-202(3)(B).

       On a motion for summary judgment, the burden is on the moving party to show that there

is no genuine dispute of material fact and that it is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56. Once the movant has met its burden, the nonmovant must present specific facts

showing a genuine dispute of material fact exists for trial. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). In order for there to be a genuine dispute of material fact,

the evidence must be “such that a reasonable jury could return a verdict for the nonmoving party.”

Allison v. Flexway Trucking, Inc., 28 F.3d 64, 66 (8th Cir. 1994) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)).

       The Circuit Court found Dustin Jordan committed murder in the first degree and unlawfully

killed Kathy and Michael Jordan. Rather than convicting Dustin Jordan, the Circuit Court

acquitted him of the offenses by reason of mental disease or defect and committed to the care and

custody of the Director of the Department of Human Services for further treatment. To the extent

any separate civil action is necessary, this Court finds that Dustin Jordan is a slayer under Ark.

Code Ann. § 18-4-202(3)(B)(i). His entitlement to any death benefits payable under policy G-

52986 upon the death of Kathy Jordan is forfeited, and the remaining death benefits are payable

instead to the Estate of Kathy Jordan under Ark. Code Ann. § 18-4-205(a).

       IT IS THEREFORE ORDERED that Defendant Crystal Titterington’s motion (Doc. 36) is

GRANTED. Following compliance with this order, judgment in the amount of $54,109.00,

representing unpaid portion of the death benefits previously deposited in the Registry of the Court,

will be entered separately in favor of Defendant The Estate of Kathy Jordan.




                                                  4
Case 2:19-cv-02141-PKH Document 40                  Filed 10/06/20 Page 5 of 5 PageID #: 211




       IT IS FURTHER ORDERED that counsel for The Estate of Kathy Jordan provide payment

information to the Court for disbursement of funds from the Registry of Court. Counsel may

provide this information via email to pkhinfo@arwd.uscourts.gov, and should copy counsel for

the other parties that have appeared in that correspondence.

       IT IS SO ORDERED this 6th day of October, 2020.


                                                               /s/P. K. Holmes, III
                                                               P.K. HOLMES, III
                                                               U.S. DISTRICT JUDGE




                                                5
